Title: To James Madison from E. B. Caldwell, [June 1816]
From: Caldwell, E. B.
To: Madison, James


        
          [June 1816]
        
        Statement of the case of George J. Julia.
        The said George J. Julia, is a watchmaker by trade & came to this place from Philadelphia for employment. He was employed at his trade by William Wood of Washington about ten days; during which time he took from said Wood some small tools & Jewellery for which he was Indicted, plead guilty, & threw himself on the mercy of the Court, & was sentenced to receive ten stripes & pay a fine of five dollars. Mr. Tippett the keeper of the Jail, states, that during the confinement of Julia, he has exhibited symptoms at different times of derangement of mind. From this circumstance it is respectfully submitted to the President to grant a pardon to the sd George J. Julia.
        
          EB. Caldwell on behalf of the Petr.
        
      